DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
Applicant’s Response to Non-Final Office Action
Applicants response dated 01 October 2021 to the Non-Final Office Action dated 03 June 2021 is acknowledged.  
Amended claims, dated 01 October 2021 have been entered into the record.

Status of the Claims
Claims 1-2, 4, 10, 23-24, 27, 57-58, 65, 67, 69, 72, 75-78, 80-83 and 103 are allowed. 
Claims 3, 5-9, 11-22, 25-26, 28-56, 59-64, 66, 68, 70-71, 73-74, 79, 84-102 and 104-105 were cancelled by the Applicant.

Information Disclosure Statement
The IDS dated 01 October 2021 has been received, entered and considered, a copy is included herein.
PTO-892 Form
US 20210253642 is the publication of a patent application with Applicant and/or inventor in common with the instant application and which discloses related subject matter.
Examiner’s Response to Amendment
All of the outstanding objections and rejections are overcome in view of the present amendment for the reasons set forth in Applicant’s response.

Election/Restrictions
Claim 1 is allowable. Claims 23-24, 75, 82-83 and 103, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions of groups I-II and the species of the generic invention, as set forth in the Office action mailed on 19 February 2021, is hereby withdrawn and claims 23-24, 75, 82-83 and 103 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is directed to novel macrocyclic amide compounds 
The present claims require a combination of structural features which is not reasonably taught, suggested or otherwise provided for by the prior art of record.
Independent claims 10 and 80 were indicated as allowable in the previous office action.  Independent claim 1, as presently amended, requires the limitations of either of previous claims 3 and 5 (now cancelled): the compounds according to either of formulae I-a or I-b.  Claims 3 and 5 were objected to in the previous office action and were indicated as reciting subject matter allowable over the prior art – see pages 12-13 therein where the closest prior art and non-obvious differences are discussed.  The present amendment therefore limits the claims to subject matter which is allowable over the prior art, for the same reasons as stated previously.
The claims are allowable for at least these reasons.

Conclusion
	Claims 1-2, 4, 10, 23-24, 27, 57-58, 65, 67, 69, 72, 75-78, 80-83 and 103 (renumbered claims 1-22) are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL R CARCANAGUE/           Primary Examiner, Art Unit 1625